FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MERCEDEZ CARVAJAL,                      
                 Plaintiff-Appellant,
                 v.
UNITED STATES OF AMERICA,
substituted as Defendant in place
and instead of individual Federal
Defendants, Brett Kelly, Steven
Norkus, III, David Sikorra and               No. 06-55868
Luke Yoo,
                Defendant-Appellee,           D.C. No.
                                            CV-05-07124-PA
                and                           OPINION
CITY OF LOS ANGELES; JASON
SPIZOUCO; GERARD KENNELLY; ED
GUTIERREZ; BRIAN AGNEW; JOHN
GUERRERO; RUBEN GALVIAN; MIKE
DAMIANIKES; JOE PREBE; ARMANDO
SANDOVAL; WILLIAM J. BRATTON,
                         Defendants.
                                        
        Appeal from the United States District Court
           for the Central District of California
         Percy Anderson, District Judge, Presiding

                  Argued and Submitted
            March 4, 2008—Pasadena, California

                     Filed April 11, 2008




                             3839
3840                 CARVAJAL v. UNITED STATES
   Before: John R. Gibson,* Diarmuid F. O’Scannlain, and
              Susan P. Graber, Circuit Judges.

                    Opinion by Judge Graber




   *The Honorable John R. Gibson, Senior United States Circuit Judge for
the Eighth Circuit, sitting by designation.
3842              CARVAJAL v. UNITED STATES


                         COUNSEL

Eric Honig, Law Office of Eric Honig, Marina del Rey, Cali-
fornia, and Paul L. Gabbert, Santa Monica, California, for the
plaintiff-appellant.

Carla A. Ford, Assistant United States Attorney, Los Angeles,
California, for the defendant-appellee.


                         OPINION

GRABER, Circuit Judge:

   The main question that we must decide is whether the prin-
ciples announced in United States v. $227,000 U.S. Currency,
69 F.3d 1491 (9th Cir. 1995), survive the enactment of the
Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”) (codi-
                   CARVAJAL v. UNITED STATES                3843
fied at 18 U.S.C. §§ 983, 985 and 28 U.S.C. § 2465). We hold
that they do. Accordingly, we reverse the district court’s dis-
missal of a claim for accrued interest on currency that the
government wrongfully seized and then returned 10 months
later, without having instituted judicial forfeiture proceedings.

    FACTUAL AND PROCEDURAL BACKGROUND

   Because the district court dismissed the relevant claims
under Federal Rule of Civil Procedure 12(b)(6), we accept as
true the allegations in the complaint. Knox v. Davis, 260 F.3d
1009, 1012 (9th Cir. 2001). Plaintiff Mercedez Carvajal sued
the United States, the City of Los Angeles, and law enforce-
ment officers, asserting several claims arising from a search
of her residence on December 18, 2003, and the seizure of
$75,800 of her savings. Plaintiff alleges that the search and
seizure occurred without the benefit of a warrant and were
unlawful. As the case reaches us, the only remaining defen-
dant is the United States.

   On March 11, 2004, Plaintiff submitted administrative
claims contesting the seizure of the money. Six days later,
Plaintiff’s administrative claims were referred to the United
States Attorney. On June 15, 2004, the 90-day statutory
period expired. The United States neither instituted a timely
judicial forfeiture proceeding nor requested an extension of
the period within which it could commence a forfeiture pro-
ceeding, as required under CAFRA, 18 U.S.C. § 983(a)(3)(A).

   On October 6, 2004, Plaintiff filed a motion in the United
States District Court for the Central District of California,
seeking the return of the $75,800 plus interest and attorney
fees. Although the government initially opposed the motion,
it returned the money to Plaintiff on October 19, 2004. Fol-
lowing the return of the money, Plaintiff withdrew her motion
before the district court had a chance to rule on it, and the
case was dismissed. The United States never paid interest to
Plaintiff on the $75,800 for the period during which it held the
3844                CARVAJAL v. UNITED STATES
currency, nor did it reimburse her for the $19,906.61 in attor-
ney fees that she incurred in contesting the seizure.

   Plaintiff filed a timely complaint against the United States
and others, alleging a number of constitutional and statutory
violations and reasserting her claims for interest and attorney
fees. Plaintiff sought interest on the $75,800 under CAFRA;
our holding in $227,000; and the Administrative Procedure
Act (“APA”), 5 U.S.C. § 702. She also claimed attorney fees
and costs under CAFRA; the Equal Access to Justice Act
(“EAJA”), 28 U.S.C. § 2412(d)(1)(A); and the APA.

   The United States moved to dismiss several of Plaintiff’s
claims, including all of her claims for interest and attorney
fees. The district court granted the motion with respect to the
claims for interest and attorney fees and dismissed those
claims with prejudice. Pursuant to a stipulation of the parties,
the district court then dismissed Plaintiff’s remaining claims
and entered judgment on April 13, 2006. On appeal, Plaintiff
challenges only the dismissal of her claims for interest on the
currency, based on the principles that we announced in
$227,000, and attorney fees under the EAJA.

                   STANDARD OF REVIEW

   We review de novo a district court’s dismissal of a com-
plaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). Ohel Rachel Synagogue v. United States,
482 F.3d 1058, 1060 (9th Cir. 2007).

                         DISCUSSION

A.     The district court improperly dismissed Plaintiff’s claim
       for interest on wrongfully seized currency.

   [1] In $227,000, 69 F.3d at 1498, an opinion that predates
the enactment of CAFRA by about five years, we held that
sovereign immunity does not bar a claim against the United
                   CARVAJAL v. UNITED STATES                3845
States for interest on wrongfully seized money. In reaching
our conclusion, we acknowledged the general rule “that
‘interest cannot be recovered in a suit against the government
in the absence of an express waiver of sovereign immunity.’ ”
Id. at 1493 (quoting Library of Congress v. Shaw, 478 U.S.
310, 311 (1986)). But we characterized that rule as applicable
to “inchoate interest, as an item of damages in a forfeiture
action.” Id. at 1497. By contrast, we explained, the payment
of interest on wrongfully seized money is not a payment of
damages, but instead is the disgorgement of a benefit “actu-
ally and calculably received from an asset that [the govern-
ment] has been holding improperly.” Id. at 1498. As a result,
no express waiver of sovereign immunity was necessary, and
the plaintiff was entitled to the payment of interest actually or
constructively earned by the government during the period the
asset was wrongfully held. Id.

   The United States first requests that we read into $227,000,
as the district court did, the requirement of a court order
before interest accrues on improperly seized money. Under
such an interpretation, Plaintiff would not be entitled to inter-
est because the United States eventually returned Plaintiff’s
money without a court order. Although the district court and
the United States correctly identify a factual distinction
between this case and $227,000, our holding in $227,000
rested on a different point.

   [2] Interest earned, whether actually or constructively, is
part of the res that must be returned to the owner. Id. at 1496.
Had the district court’s order for the return of the money
served as the trigger for a right to interest, we would have
ruled in $227,000 that the plaintiff was entitled to interest
from the date of that order. Instead, we held that the plaintiff
was entitled to interest accruing from a date eight years ear-
lier. Id. We reasoned from the common law: “If the govern-
ment seized . . . a pregnant cow and was ultimately found not
to be entitled to the cow after it had given birth, it could
hardly be contended that the government had fulfilled its duty
3846               CARVAJAL v. UNITED STATES
by returning the now-barren cow, but retaining the calf.” Id.
(footnote omitted). Thus, the plaintiff had a right to the inter-
est even in the absence of a court order and, moreover, the
right existed in the absence of an express waiver of sovereign
immunity.

   [3] The United States’ voluntary return of Plaintiff’s
$75,800, along with its concession that it did not have a right
to the money, obviated the need for a court order to that
effect. Under the government’s rationale, the United States
could avoid the disgorgement of interest—no matter how long
it wrongfully held funds—by voluntarily returning seized
money at the very last minute before such an order is entered.
Permitting the United States to retain the proverbial calf
would be inconsistent with our holding in $227,000. As a
result, we are bound by that decision unless and until clearly
irreconcilable intervening authority requires a different result.
Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en
banc).

   [4] The United States next argues that CAFRA, “as a com-
prehensive statute governing forfeiture procedures,” super-
sedes $227,000 and does not provide for the return of interest
in this case. In support, the government cites 28 U.S.C.
§ 2465(b)(2)(A), which states that “[t]he United States shall
not be required to disgorge the value of any intangible bene-
fits nor make any other payments to the claimant not specifi-
cally authorized by this subsection.” The government reads
that phrase to mean that CAFRA preempts all other types of
recovery in seizure cases and, because CAFRA does not pro-
vide for the payment of interest in the absence of a civil for-
feiture proceeding, see id. § 2465(b)(1)(C) (providing that, in
cases involving currency, the government shall be liable for
interest “in any civil proceeding to forfeit property . . . in
which the claimant substantially prevails”), Plaintiff’s claim
must fail as a matter of law.

  In determining whether CAFRA superseded our holding in
$227,000, we turn to the text of the statute, as well as its
                  CARVAJAL v. UNITED STATES                   3847
object and policy, to discern congressional intent. See United
States v. $493,850.00 in U.S. Currency, No. 06-15225, 2008
WL 659574, *5-*7 (9th Cir. Mar. 13, 2008) (analyzing
CAFRA to determine whether Congress intended to supersede
the burden of proof requirement in 19 U.S.C. § 1615 and con-
cluding that it did not). We also consider the legislative his-
tory of the statute. Tahara v. Matson Terminals, Inc., 511
F.3d 950, 953 (9th Cir. 2007).

  In relevant part, 28 U.S.C. § 2465 provides:

       (a) Upon the entry of a judgment for the claimant
    in any proceeding to condemn or forfeit property
    seized or arrested under any provision of Federal law
    —

       (1) such property shall be returned forthwith to the
    claimant or his agent; and

       (2) if it appears that there was reasonable cause
    for the seizure or arrest, the court shall cause a
    proper certificate thereof to be entered and, in such
    case, neither the person who made the seizure or
    arrest nor the prosecutor shall be liable to suit or
    judgment on account of such suit or prosecution, nor
    shall the claimant be entitled to costs, except as pro-
    vided in subsection (b).

       (b)(1) Except as provided in paragraph (2), in any
    civil proceeding to forfeit property under any provi-
    sion of Federal law in which the claimant substan-
    tially prevails, the United States shall be liable for—

      (A) reasonable attorney fees and other litigation
    costs reasonably incurred by the claimant;

      (B) post-judgment interest, as set forth in section
    1961 of this title; and
3848              CARVAJAL v. UNITED STATES
       (C) in cases involving currency, other negotiable
    instruments, or the proceeds of an interlocutory sale
    —

       (i) interest actually paid to the United States from
    the date of seizure or arrest of the property that
    resulted from the investment of the property in an
    interest-bearing account or instrument; and

       (ii) an imputed amount of interest that such cur-
    rency, instruments, or proceeds would have earned at
    the rate applicable to the 30-day Treasury Bill, for
    any period during which no interest was paid (not
    including any period when the property reasonably
    was in use as evidence in an official proceeding or
    in conducting scientific tests for the purpose of col-
    lecting evidence), commencing 15 days after the
    property was seized by a Federal law enforcement
    agency, or was turned over to a Federal law enforce-
    ment agency by a State or local law enforcement
    agency.

       (2)(A) The United States shall not be required to
    disgorge the value of any intangible benefits nor
    make any other payments to the claimant not specifi-
    cally authorized by this subsection.

       (B) The provisions of paragraph (1) shall not
    apply if the claimant is convicted of a crime for
    which the interest of the claimant in the property was
    subject to forfeiture under a Federal Criminal forfei-
    ture law.

       (C) If there are multiple claims to the same prop-
    erty, the United States shall not be liable for costs
    and attorney fees associated with any such claim
    [under certain enumerated circumstances.]
                   CARVAJAL v. UNITED STATES                 3849
       ....

       (D) If the court enters judgment in part for the
    claimant and in part for the Government, the court
    shall reduce the award of costs and attorney fees
    accordingly.

   [5] It is clear from the statutory text that the interest pay-
ment provision of CAFRA, 28 U.S.C. § 2465(b)(1)(C), is trig-
gered only when the government institutes civil forfeiture
proceedings and a plaintiff substantially prevails. We held as
much in Synagogue, 482 F.3d at 1064, when we explained
that CAFRA’s interest payment provision does not apply
when the government voluntarily remits seized funds in
response to an administrative claim. But our opinion in Syna-
gogue did not address any alternate theories for recovery.
Although the plaintiff in Synagogue also argued for the appli-
cation of our holding in $227,000, we had no cause to address
that issue because the plaintiff had failed to raise it before the
district court. Id. at 1060 n.4. No such failing exists here. Now
reaching the issue, we agree with Plaintiff and reject the gov-
ernment’s contention that CAFRA supplanted all pre-CAFRA
forfeiture law. Cf. $493,850.00, 2008 WL 659574, at *7
(holding that CAFRA did not supersede the burden of proof
requirement in 18 U.S.C. § 1615).

   [6] The provision that the United States cites,
§ 2465(b)(2)(A), provides that the government need not make
payments “to the claimant not specifically authorized by this
subsection.” (Emphasis added.) The “subsection” to which it
refers is subsection (b), which identifies “the claimant” as one
who substantially prevails in a civil proceeding. Id.
§ 2465(b)(1). Thus, when its parts are read together,
§ 2465(b)(2)(A) provides that no payments other than those
identified in § 2465(b)(1) will be made to a substantially pre-
vailing claimant in a civil forfeiture proceeding. That provi-
sion, however, does not address in any way what happens in
the absence of a civil forfeiture proceeding. Had Congress
3850               CARVAJAL v. UNITED STATES
drafted the text of § 2465(b)(2)(A) to state that “[t]he United
States shall not be required to disgorge the value of any intan-
gible benefits nor make any other payments to a claimant,”
then Defendant’s interpretation might be sound. However, by
preceding “claimant” with the definite article “the,” Congress
referenced an already defined limit to the statute’s applica-
tion.

   [7] Our interpretation finds further support in the introduc-
tory phrase of § 2465(b)(1), “[e]xcept as provided in para-
graph (2),” which is followed by a rule concerning liability to
claimants who prevail in judicial forfeiture proceedings. That
introductory phrase clearly identifies paragraph (2) as a quali-
fication to liability in judicial forfeiture proceedings, thereby
rendering § 2465(b)(2)(A) relevant only when CAFRA itself
directly applies. Because the parties agree, as they must, that
CAFRA does not apply, see Synagogue, 482 F.3d at 1064
(holding that § 2465(b)(1) applies only when a claimant sub-
stantially prevails in a judicial forfeiture), permitting Plain-
tiff’s recovery of interest here does not conflict with the
statute.

   CAFRA’s enactment in 2000 did, of course, substantially
revise the law governing civil asset forfeitures. Among the
changes imposed by Congress was a requirement that, ordi-
narily, the United States institute a judicial forfeiture proceed-
ing within 90 days of the submission of a claim for the return
of seized property. 18 U.S.C. § 983(a)(3)(A). A failure to
institute a timely judicial forfeiture proceeding requires the
return of the property and constitutes a waiver of the right to
seek civil forfeiture in connection with the same underlying
offense. Id. § 983(a)(3)(B). In addition, Congress expressly
provided for the recovery of attorney fees, litigation costs, and
post-judgment interest in certain circumstances of wrongfully
seized property. 28 U.S.C. § 2465(b)(1).

  Considering this overall statutory scheme, see Carson Har-
bor Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 880 (9th Cir.
                     CARVAJAL v. UNITED STATES                       3851
2001) (en banc) (reading the statute as a whole because “[n]o
statutory provision is written in a vacuum”), we find the gov-
ernment’s position inconsistent. The government’s failure to
comply with 18 U.S.C. § 983(a)(3) would result in an inabil-
ity to pursue forfeiture, but would yield the benefit of accrued
interest on the improperly seized property, a benefit that only
increases if the government refuses to comply with the law
and return the property. Even in the absence of $227,000, we
would not interpret CAFRA to yield such an irrational result.
See United States v. Combs, 379 F.3d 564, 569 (9th Cir. 2004)
(stating that even when a statute’s meaning is plain, a court
may nevertheless interpret the statute to avoid “a result con-
trary to the statute’s purpose or lead to unreasonable results”).

   Our holding is also consistent with the concerns expressed
by Congress in CAFRA’s legislative history. When it enacted
CAFRA, Congress acknowledged a circuit split that arose in
the wake of our decision in $227,000.1 H.R. Rep. No. 106-
192, at 19 n.79 (1999). Although Congress did not state that
the legislation was resolving that split, it did find the denial
of interest to a property owner who prevailed in a forfeiture
action to be “manifestly unfair.” Id. at 19. The Sixth Circuit
  1
    With $227,000, we were the first circuit court to weigh in on the ques-
tion whether sovereign immunity bars the collection of interest on wrong-
fully seized money. The Sixth and Eleventh Circuits followed our lead,
while the First, Second, Eighth, and Tenth Circuits reached the opposite
conclusion, generally holding that Library of Congress v. Shaw, 478 U.S.
310, 311 (1986), provides a clear bar to the government’s liability for
interest on seized funds in the absence of an express waiver. Compare
United States v. $515,060.42 in U.S. Currency, 152 F.3d 491, 504 (6th
Cir. 1998) (affirming disgorgement of interest), and United States v. 1461
W. 42nd St., 251 F.3d 1329, 1338 (11th Cir. 2001) (suggesting that the
Eleventh Circuit would follow $515,060.42), with Larson v. United States,
274 F.3d 643, 647-48 (1st Cir. 2001) (per curiam) (holding that sovereign
immunity barred recovery of interest), Ikelionwu v. United States, 150
F.3d 233, 239 (2d Cir. 1998) (same), United States v. $7,990.00 in U.S.
Currency, 170 F.3d 843, 845-46 (8th Cir. 1999) (same), and United States
v. $30,006.25 in U.S. Currency, 236 F.3d 610, 615 (10th Cir. 2000)
(same).
3852                 CARVAJAL v. UNITED STATES
has stated that CAFRA “ratified the outcome, if not the ratio-
nale” of our decision in $227,000. See United States v. Ford,
64 F. App’x 976, 981 n.5 (6th Cir. 2003) (unpublished dispo-
sition) (concluding, in dictum, that CAFRA endorsed the
Sixth Circuit’s opinion in $515,060.42, which followed
$227,000).2

   [8] Considering the text of CAFRA, the overall statutory
scheme, and the legislative history, we hold that $227,000
remains good law. That being so, the district court improperly
dismissed Plaintiff’s claim for interest on the $75,800 seized
by the United States.

B.     The district court properly dismissed Plaintiff’s claim for
       attorney fees.

  [9] To obtain attorney fees under the EAJA, Plaintiff must
show that: (1) she is the prevailing party; (2) the government
has failed to meet its burden of showing that its position was
substantially justified or that special circumstances make the
award unjust; and (3) the requested attorney fees are reason-
able. 28 U.S.C. § 2412(d)(1)(A)-(B). Because she was not a
prevailing party in the 2004 motion, Plaintiff’s claim for attor-
ney fees fails.

   [10] To satisfy the “prevailing party” requirement, Plaintiff
must be able to show that she received “relief from the federal
court.” Li v. Keisler, 505 F.3d 913, 917 (9th Cir. 2007) (citing
Carbonell v. INS, 429 F.3d 894, 899 (9th Cir. 2005)). Such
relief must be in the form of a “ ‘judicially sanctioned’ ”
“ ‘material alteration of the legal relationship of the parties.’ ”
Id. (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va.
Dep’t of Health & Human Res., 532 U.S. 598, 604-05
(2001)). Plaintiff did not prevail in the 2004 action; she vol-
untarily withdrew her complaint, and the district court dis-
  2
   Sixth Circuit rules permit citation to unpublished opinions. 6th Cir. R.
28(g).
                   CARVAJAL v. UNITED STATES                 3853
missed the case. As a result, Plaintiff does not satisfy the
requirements of Buckhannon and its progeny within this cir-
cuit, all of which require a “judicial imprimatur.” See, e.g., id.
at 918. Because there was no judicial imprimatur here, the
district court properly dismissed Plaintiff’s claim for attorney
fees under the EAJA.

  AFFIRMED in part, REVERSED in part, and
REMANDED. Costs on appeal shall be awarded to Plaintiff.